 1    TYSON E. HAFEN (SBN 13139)
      DUANE MORRIS LLP
 2    100 North City Parkway, Suite 1560
      Las Vegas, NV 89106
 3    Tele: 702.868.2600; Fax: 702.385.6862
      E-Mail: tehafen@duanemorris.com
 4
      Attorneys for Defendant TD Bank, N.A.
 5
 6
                                    UNITED STATES DISTRICT COURT
 7
                                            DISTRICT OF NEVADA
 8
 9   PATRICK NEIL CHAPIN, an individual,                Case No.: 2:21-cv-00533-RFB-EJY

10                           Plaintiff,                 JOINT MOTION AND ORDER
                                                        EXTENDING DEFENDANT TD BANK,
11             v.                                       N.A.’S TIME TO RESPOND TO
                                                        COMPLAINT
12   TD BANK, N.A., a National Banking
     Association; EQUIFAX INFORMATION                   (FIRST REQUEST)
13   SERVICES LLC, a Foreign Limited-Liability
     Company; and EXPERIAN INFORMATION
14   SOLUTIONS, INC., a Foreign Corporation,

15                           Defendants.

16
17             Defendant TD BANK, N.A. (“TD Bank”), by and through its counsel, DUANE MORRIS LLP,

18   and Plaintiff PATRICK NEIL CHAPIN (“Plaintiff”), by and through its counsel, COGBURN LAW,

19   jointly request that this Court grant this Joint Motion, in compliance with LR IA 6-1 and 6-2, to extend

20   the time for the TD Bank to respond to Plaintiff’s Complaint [ECF No. 1], which response is currently

21   due June 1, 2021, up to and including July 1, 2021.

22             TD Bank and Plaintiff are engaged in discussing an early resolution, including the review and

23   informal exchange of background information. This extension will allow additional time so that they

24   ///

25   ///

26   ///

27   ///

28   ///
                                                         1
                                          JOINT MOTION TO EXTEND DEADLINE
     DM1\12105723.1
 1   may continue to review such information and explore the possibility of early resolution. This

 2   stipulation is filed in good faith and not intended to cause delay.

 3             DATED this 28thday of May, 2021.

 4    COGBURN LAW                                         DUANE MORRIS LLP

 5    By:        /s/_Eric W. Fox__________                By:    /s/ Tyson E. Hafen
               Jamie S. Cogburn (SBN 8409)                      Dominica C. Anderson (SBN 2988)
 6             Erik W. Fox (SBN 8804)                           Tyson E. Hafen (SBN 13139)

 7    Attorneys for Plaintiff Patrick Neil Chapin         Attorneys for Defendant TD Bank, N.A.

 8
 9            IT IS SO ORDERED:

10
              UNITED STATES MAGISTRATE JUDGE
11
12             DATED: May 28, 2021
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                         2
                                        JOINT MOTION TO EXTEND DEADLINE
     DM1\12105723.1
